DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US20140262603).
With respect to claim 1 Johnson discloses an acoustic ceiling panel (see figures 10 and 11) comprising:
A first air permeable body (30) comprising a first major surface opposite a second major surface and a side surface extending between the first and second major surfaces, the first body having an NRC value, as measured between the first and second major surfaces of the first body; and 
An attenuation coating (50) applied to the second major surface of the body and the side surface of the body, whereby the attenuation coating seals at least a portion of the second major surface and the side surface of the body.
While not expressly disclosing an NRC value of at least 0.5 this would have been an obvious s value to select based upon the desired noise reduction. It has been held that that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With respect to claim 3 Johnson further discloses wherein the first, second and third pluralities of openings are in fluid communication with each other (through the fibrous body).
With respect to claim 4 Johnson as modified discloses the selection of an NRC value, the selection of at least 0.75 would have been an obvious matter. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 5 and 6  Johnson as modified (see again figures 10 and 11) further discloses wherein the attenuation coating seals substantially all of the second plurality and the third plurality of openings (it is shown to coat the sides and the second major surface).
With respect to claim 7 Johnson further discloses wherein the attenuation coating extends continuously form the second major surface of the first air permeable body to the side surface of the first air permeable body (see again figures 10 and 11).
With respect to claims 8 and 9 regarding the selection of the amount of coating applied it would have been an obvious matter of tuning the system, it is taught to be present and as such there is inherently a value taught, the selection of that value would have been an obvious matter. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

With respect to claim 11 Johnson further discloses wherein the first air permeable body is formed of a fibrous material (30 if formed of fibers 34).
With respect to claim 12 Johnson further discloses wherein the fibrous material comprises inorganic fiber selected from the group consisting of mineral wool, rock wool, stone wool and glass fibers (para 102 discloses glass fibers).
With respect to claim 13 Johnson does not expressly disclose the use of organic fibers, however as such fibers are well known in the art of acoustic ceiling tiles, it would have been an obvious matter to select any of the claimed materials. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 14 Johnson (para 34) discloses it is known to use a binder in a fibrous mat for acoustic attenuation. As it regards a polymeric binder per se it would have been obvious to select any known binder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 15 Johnson discloses the fibrous body as being much thicker than the coating and while not expressly disclosing the ratio as claimed it would have been an obvious matter to select such a range of ratios.  It has been held that where the general conditions of a claim are disclosed 
With respect to claim 16 Johnson (see figures 10 and 11) further discloses wherein the acoustic ceiling panel comprises a first exposed major surface opposite a second exposed major surface and an exposed side surface extending between the first and second major surfaces, wherein the first exposed major surface comprises the first major surface of the first air permeable body.
With respect to claim 17 Johnson discloses a polymeric coating which acts to seal the second major surface, while not expressly disclosing an air4 flow resistance of 10 times greater one would recognize the air flow resistance would be greater than the uncoated surface. The selection of 10 times greater would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 18 Johnson further discloses (see again figures 10 and 11) wherein the second exposed major surface of the acoustic ceiling panel comprises the attenuation coating.
With respect to claim 26 Johnson further discloses the use of a coating layer (130) wherein the coating comprises a polymeric binder and filler wherein the attenuation coating has a solids content (paragraph 129).  While not expressly disclosing 99% weight content, it would have ben obvious to select such a value. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
2. Claims 19-25, and 27-52 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US20140262603) in further view of Johnson (US20090194365) hereinafter ‘365.
With respect to claim 19 Johnson discloses the invention as claimed except expressly wherein the acoustic ceiling panel further comprises an attenuation body comprising a first major surface and a 
‘365 discloses an acoustic panel which includes an acoustic fibrous element (104 in figure 2) and further comprising an attenuation body (30 in figure 2) comprising a first major surface and a second major surface and a side surface extending between the first and second major surfaces of the attenuation body, the attenuation body having a CAC value (as it is present this will be the case) between the first and second major surfaces of the attenuation body.
Regarding the CAC value being at least 40 as this value will necessarily be present in the panel it would have been obvious to select a value of 40 as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
It would have been obvious to combine the teachings of ‘365 to have the fibrous attenuation material and the attenuation body as a panel with the ceiling panel of Johnson so as to further enhance the sound reduction of the device by providing additional attenuation from the attenuation body.
With respect to claim 20 Johnson as modified further discloses wherein the attenuation coating is sandwiched between the first body and the attenuation body (see analogous element 100 of ‘365 see paragraph 0070 of ‘365 it is the same material as the coating of Johnson).
With respect to claim 21 Johnson as modified by ‘365 discloses the invention as claimed except expressly wherein the attenuation body is formed from a material consisting of gypsum, cement board, granite, ceramic board and combinations thereof. ‘365 discloses the use of conventional wall board, the selection of the claimed materials would have been obvious as the listed material are conventional wall board materials. 

With respect to claim 23 Johnson as modified further discloses wherein the first major surface of the attenuation body faces the second major surface of the first body and the second exposed major surface of the acoustic ceiling panel comprises the second major surface of the attenuation body (see ‘365).
With respect to claim 24 Johnson as modified discloses the invention as claimed except expressly a second air permeable body. The inclusion of a second air permeable body would constitute only a duplication of the parts so as to provide additional sound reduction. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The selection of the NRC vale would have been an obvious matter. 
With respect to claim 25 Johnson as modified further discloses wherein the second exposed major surface of the acoustic ceiling panel comprises the second major surface of the second air permeable body. The duplication and arrangement of the parts would have been an obvious matter.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 27  Johnson as modified discloses an acoustic ceiling panel comprising:
A first air permeable body (30 in figure 11 of Johnson) comprising a first major surface opposite a second major surface and a side surface extending between the first and second major surfaces of the first body, the first major surface comprises a first plurality of openings (between fibers) the second major surface comprising a second plurality of openings (between the fibers) and the side surface comprising a third plurality of openings (between the fibers), and the first air-permeable body having an NRC value of at least 0.75 (as in above rejection of claim 1 the selection of such a value would have been obvious) as measured between the first and second major surfaces of the first air permeable body;

An attenuation body (30 in figure 2 of ‘365) ) comprising a first major surface and a second major surface and a side surface extending between the first and second major surfaces of the attenuation body, the attenuation body having a CAC value of at least 40 (as in above rejection of claim 19 the selection thereof would have been obvious)  between the first and second major surfaces of the attenuation body; wherein the attenuation coating is positioned between the first air permeable body and the attenuation body (see element 130 of ‘365) and the first major surface of the attenuation body is off set form the second major surface of the first air permeable body by the attenuation coating.
With respect to claim 28 Johnson as modified further discloses wherein the attenuation coating seals the second major surface of the first air permeable body (see Johnson figures 10 and 11).
With respect to claims 29-31   Johnson as modified (see again figures 10 and 11) further discloses wherein the attenuation coating seals substantially all of the second plurality and the third plurality of openings (it is shown to coat the sides and the second major surface).
With respect to claim 32 Johnson as modified further discloses wherein the first major surface of the attenuation body is adhesively bonded to the attenuation coating (paragraph 0071 of ‘365). 
With respect to claims 33 and 34 regarding the selection of the amount of coating applied it would have been an obvious matter of tuning the system, it is taught to be present and as such there is inherently a value taught, the selection of that value would have been an obvious matter. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 35 as both elements would have densities the selection of the ratio would have been an obvious matter.

With respect to claim 38 Johnson (para 34) discloses it is known to use a binder in a fibrous mat for acoustic attenuation. As it regards a polymeric binder per se it would have been obvious to select any known binder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 39 Johnson as modified by ‘365 discloses the invention as claimed except expressly wherein the attenuation body is formed from a material consisting of gypsum, cement board, granite, ceramic board and combinations thereof. ‘365 discloses the use of conventional wall board, the selection of the claimed materials would have been obvious as the listed material are conventional wall board materials. 
With respect to claim 40 Johnson as modified Johnson as modified discloses the invention as claimed except expressly a second air permeable body. The inclusion of a second air permeable body would constitute only a duplication of the parts so as to provide additional sound reduction. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The selection of the NRC vale would have been an obvious matter. 
With respect to claim 41 Johnson as modified further discloses wherein the second exposed major surface of the acoustic ceiling panel comprises the second major surface of the second air permeable body. The duplication and arrangement of the parts would have been an obvious matter.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

A first layer (Johnson element 30) formed of a noise reducing air permeable material:
A second layer of sound attenuation material (30in ‘365); and 
An attenuation coating (50 in Johnson) applied between the first and second layer (see element 130 in ‘365 which is the same material as 50 in Johnson);
Wherein the first exposed major surface comprises the noise reducing air-permeable material of the first layer, the second exposed major surface comprises the sound attenuation material of the second layer, and the exposed side surface comprises the first layer, the second layer and the attenuation coating (see structure of figure 11 of Johnson in view of the teachings of ‘365).
With respect to claim 43 Johnson as modified discloses the value of the NRC being at least 0.75 (see rejection of claim 1 such a value would have been obvious).
With respect to claim 44 Johnson as modified further discloses (see teachings of ‘365) the use of conventional wall board materials for the sound attenuation material. The materials claimed are conventional wall board materials and as such would have been obvious to select, further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 45 Johnson (see figure 11) discloses wherein the attenuation coating forms a substantially continuous barrier which based upon the duplication of the parts and obvious arrangement as claimed would be between the first and second layer.

A plenary space above the ceiling grid (as is conventional); a room environment below the ceiling grid (as is conventional) and the acoustical ceiling panel according to any one of claims 1-45 (see Johnson as modified by ‘365) mounte3d to the ceiling grid and positioned within the grid opening;
Wherein the first major surface of the first air permeable body faces the room environment (so as to absorb the sounds therefrom).
With respect to claims 47-52 the method steps are implicit in the apparatus structure and thus taught by Johnson as modified. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US9702142) discloses an acoustic panel; Cusa (US20160230395) discloses a sound damping wall board; Blades (US20160230384) discloses a sound dampening wall board; and Hansen (US20140202788) discloses a sound control system.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837